 

Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION

OF LEASE AND SECURITY DEPOSIT

 

KOHL’S AT THE SHOPPES AT BRANSON HILLS – BRANSON, MISSOURI

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE AND SECURITY DEPOSIT (“Assignment”) is
entered into as of the 19th day of December, 2014, by and between KRG BRANSON
HILLS K-II, LLC, a Delaware limited liability company (“Assignor”), and IREIT
SHOPPES AT BRANSON HILLS – K, L.L.C., a Delaware limited liability company
(“Assignee”). Reference is hereby made to that certain Purchase and Sale
Agreement, dated September 16, 2014, by and among Assignor, certain affiliates
of Assignor, and Inland Real Estate Income Trust, Inc., a Maryland corporation,
as predecessor-in-interest to Assignee (the “Agreement”). Capitalized terms used
herein but not defined herein shall have the meaning ascribed to them in the
Agreement.

 

1. Property. The “Property” means the real property located in Branson,
Missouri, commonly known as the Kohl’s at The Shoppes at Branson Hills, and more
particularly described in Exhibit A attached hereto and incorporated herein.

 

2. Lease. The “Lease” means that lease and any other agreements affecting the
Property for the tenant identified as “Kohl’s” in the rent roll attached to this
Assignment as Exhibit B.

 

3. Security Deposit. “Security Deposit” means that certain refundable security
deposit held by or for Assignor on account of the tenant under the Lease as such
deposit and with respect to which Assignee received a credit at the closing of
the transaction with respect to which this Assignment has been executed and
delivered.

 

4. Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Lease and the Security Deposit, and all of Assignor's
right, title and interest in and to all of the Actions (as such term is defined
in the Agreement) listed on Exhibit E of the Agreement relating to the Property
(subject to any modifications of or supplements to Exhibit E of the Agreement
based upon any disclosures provided to Assignee by Assignor since the date of
the Agreement), but reserving unto Assignor all uncollected rent attributable to
the period prior to the date hereof pursuant to Section 3.4(b)(viii) of the
Agreement.

1

 

 

 

5. Assumption. Assignee hereby assumes the covenants, agreements and obligations
of Assignor as landlord or lessor under the Lease as of the date of this
Assignment, and assumes the obligations under the Actions listed on Exhibit E to
the Agreement relating to the Property (subject to any modifications of or
supplements to Exhibit E of the Agreement based upon any disclosures provided to
Assignee by Assignor since the date of the Agreement). Assignee further assumes
all liability of Assignor for the proper refund or return of the Security
Deposit if, when and as required by the Lease.

 

6. Attorneys’ Fees. If any action, suit, arbitration or other proceeding is
instituted by any party to this Assignment for the purpose of interpreting any
of the terms hereof or to prevent or remedy a default hereunder by any other
party, the prevailing party shall be reimbursed by the non-prevailing party for
all of such prevailing party’s reasonable attorneys’ fees incurred in each and
every such action, suit, arbitration or other proceeding, including any and all
appeals or petitions therefrom. As used in this paragraph, attorneys’ fees shall
be deemed to mean the reasonable, actual costs of any legal services actually
performed in connection with the matters involved, calculated on the basis of
the usual fee charged by the attorney and any paralegals and legal staff
performing such service.

 

7. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

 

8. Limited Liability. By accepting this Assignment, but subject to Section 8(e)
of the Agreement, Assignee agrees that it will look only to the proceeds of the
Property for the performance or liability for nonperformance of any and all
obligations of Assignor hereunder, it being expressly understood and agreed that
no constituent member, manager or partner in or agent of Assignor, nor any
advisor, trustee, director, officer, employee, beneficiary, shareholder,
participant, representative or agent of any corporation or trust that is or
becomes a constituent member in Assignor shall have any personal liability,
directly or indirectly, under or in connection with this Assignment, or any
amendment or amendments hereto made at any time or times, heretofore or
hereafter, and Assignee and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to the proceeds of the
Property for the payment of any claim or for any performance, and Assignee, on
behalf of itself and its successors and assigns, hereby waives any and all such
personal liability. This Section 8 is subject to, and not in limitation of, the
limitations on liability provided in Section 8(e) of the Agreement.

 

9. Counterparts. This Assignment may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.

 

[Signature Page Follows]

2

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

ASSIGNOR:

 

KRG BRANSON HILLS K-II, LLC,

a Delaware limited liability company

 

By:       /s/ Daniel R. Sink

Daniel R. Sink, Executive Vice President

and Chief Financial Officer

 

ASSIGNEE:

 

IREIT SHOPPES AT BRANSON HILLS – K,

L.L.C., a Delaware limited liability company

 

By:      Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

 

By: /s/ David Z. Lichterman

 

Name: David Z. Lichterman

 

Title: Vice President, Treasurer & CAO

 

3

 

 

Exhibit A

 

Legal Description

 

Lot 5 of The Shoppes at Branson Hills, a subdivision as per recorded plat
thereof, Plat Book/Slide I, Pages 235- 240, Taney County, Missouri.

 

 

 

